                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
    Plaintiff,                               )
                                             )       20 CR 447
v.                                           )       Honorable Robert W. Gettleman
                                             )
KOSHAUN HUGHES,                              )
    Defendant.                               )


     DEFENDANT’S MOTION TO QUASH ARREST AND SUPPRESS EVIDENCE

       NOW COMES, defendant, KOHSUAN HUGHES, by and through his

attorney, QUINN A. MICHAELIS, and respectfully moves this Honorable Court

pursuant to the Federal Rules of Criminal Procedure, to conduct an evidentiary

hearing to quash Mr. Hughes’ arrest and suppress evidence obtained as the result of

the illegal search of Mr. Hughes’ vehicle. In support thereof, Mr. Hughes states as

follows:

       I.      INTRODUCTION

       According to the reports generated in this case, on July 31, 2020, arresting

officers observed the driver of a silver Mazda 6 not wearing a seatbelt and failing to

use his turn signal when changing lanes. As a result of these two observations, the

officers activated their emergency equipment and curbed the vehicle at 3755 W.

Congress.1 Upon approaching the vehicle, which had dark tinted windows, one of




1 The reports tendered by the government indicate that although four, fully uniformed officers were
involved in the traffic stop, none we wearing body worn cameras. The vehicle they were driving was
not equipped with a dash camera. Further, the address at which the vehicle was curbed was almost
directly under a pole camera. The undersigned requested copies of any video recorded from that pole


                                                 1
the officers, Officer Sigartu, claims to have seen Mr. Hughes place an L-shaped

objection towards the backseat floorboard. Officer Sigartu claims to have seen this

through a broken window in the rear of the vehicle. Upon approaching the vehicle,

the officers observed Mr. Hughes as the driver, and a passenger in the front seat of

the vehicle. Officer Sigartu asked Mr. Hughes for his license, which he produced,

and observed that he appeared nervous. Officer Sigartu then asked Mr. Hughes to

step out of the vehicle and asked him if there was a gun in the vehicle. According to

the reports, Mr. Hughes admitted that there was a gun in the vehicle at which point

Officer Sigartu reached into the backseat and recovered a firearm. After recovering

the gun, Officer Sigartu asked whether Mr. Hughes had a FOID card, to which he

answered that he did not, and Officer Sigartu arrested Mr. Hughes.

       This motion presents an offer of proof in support of Mr. Hughes’ contention

that his warrantless arrest and search of his vehicle was not supported by a

reasonable suspicion or probable cause. The offer of proof is based on interviews

with the defendant, and his girlfriend, Sconizjah Jones.2 Both Mr. Hughes and Ms.

Jones report that the Mazda 6 driven on July 31, 2020 had tint on all windows but

the windshield. (See Exhibit 2,3) Furthermore, the broken window that Officer

Sigartu claims to have seen Mr. Hughes through was a small side window on the

driver’s side, photos and a diagram of which are attached to this motion as Exhibit




camera and was told that the footage had not been preserved and the footage had already been
overwritten. No footage from any pole cameras in the area has been tendered by the government.
2 The undersigned counsel is attempting to contact a third individual, the passenger of the vehicle

would she expects would testify at a hearing on this motion that the search of the vehicle began
before Mr. Hughes was asked whether there was a gun in the vehicle.


                                                  2
1. The firearm itself was recovered from inside a zipped “Vans” fanny pack

constructed from 200 denier polyester fabric, and not laying in plain view on the

floor of the vehicle.

       II.    ARGUMENT

       If a vehicle is pulled over pursuant to an officer’s reasonable belief that a

traffic violation has been committed, the officer may search the vehicle “when they

have probably cause to believe it contains evidence of criminal activity.” United

States v. Edwards 769 F.3d 509, 514 (7th Cir. 2014). “A warrantless search of a

vehicle incident to the arrest of one of its occupants requires reason to believe that

the vehicle contains evidence of the offense of arrest.” Arizona v. Gant 556 U.S.

332, 351 (2009). The automobile exception and the search incident to arrest

exceptions “are interrelated, but not identical.” Edwards, 769 F.3d at 514.

       Here, there is reason to challenge whether the arresting officers had probable

cause to search the vehicle during their stop of Mr. Hughes. To start, the officers

claim to have seen Mr. Hughes move his right hand towards the backseat floor

board and place an L-shaped item there. They claim to have seen this through a

small broken window on the driver’s side of the car. Given the size of the window

and the tint on the windows (See Exhibit 1), there is reason to doubt the credibility

of these observations. Most importantly however, is whether the officers could have

observed an L-shaped object if it was inside a zipped fanny pack made of heavy

polyester fabric. This fanny pack is not mentioned in any of the reports, but was

returned to Ms. Jones along with the Mazda 6, after Mr. Hughes’ arrest.




                                            3
      Furthermore, it is Mr. Hughes’ contention that the search of his vehicle

began before he was asked whether there was a weapon in the vehicle.       Given the

observational limitations mentioned above, as well as the fact there is no video

evidence in this case, despite the presence of four uniformed officers and the stop of

the vehicle occurring less than a block away from a pod camera (Exhibit 4,5,6), it is

the defense’s position that the search lacked probable cause, and the gun must be

suppressed.

      WHEREFORE, Defendant KOSHAUN HUGHES respectfully requests that

this Honorable Court quash his arrest and suppress from introduction into evidence

any evidence that officers illegally obtained from the search of Mr. Hughes’ vehicle.



Respectfully Submitted,

/s Quinn A. Michaelis

Quinn A. Michaelis
Attorney for KOSHAUN HUGHES
73 W. Monroe, Suite 106
Chicago, IL 60601
312-714-6920




                                          4
                           CERTIFICATE OF SERVICE

      I hereby certify that on January 19, 2021 I electronically filed the above

              DEFENDANT’S MOTION TO SUPPRESS EVIDENCE

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

      Respectfully Submitted on January 19, 2021.


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney For KOSHAUN HUGHES
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920




                                          5
